Citation Nr: 1740398	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 084	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a snakebite to the left long finger with residual limitation of motion of the left wrist. 

2.  Entitlement to a rating in excess of 20 percent disability rating for compartment syndrome status post fasciotomy and debridement.  

3.  Entitlement to a compensable rating for a scar of the left forearm.   

4.  Entitlement to a compensable rating for left forearm musculocutaneous nerve damage.  


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from November 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran's increased rating claim for residuals of a snakebite of the left long finger with residual limitation of motion of the left wrist was previously remanded by the Board in October 2015 for further development.  While on remand, in adjudicating the increased rating claim, the Agency of Original Jurisdiction (AOJ) awarded a separate 20 percent disability rating for compartment syndrome status post fasciotomy and debridement, as well as separate noncompensable ratings for a scar of the left forearm and left forearm musculocutaneous nerve damage, all associated with the service-connected disability of residual snake bite, left long finger, with limitation of motion of the left wrist.  See July 2016 Supplemental Statement of the Case (SSOC). These separate awards are part and parcel of the increased rating claim, and to the extent they did not represent a full grant of the Veteran's increased rating claim, they were adjudicated in the body of the July 2016 SSOC. As such, the Board has added these issues to the title page above. 

As discussed below, in August 2016, the Veteran indicated his satisfaction with the partial grant on remand and expressly withdrew the appeal seeking an increased rating for snake bite residuals, to include increased ratings for all issues contained in the July 2016 SSOC.  



	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

On August 5, 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the AOJ that he was satisfied with the partial grant rendered on remand and asked to withdraw all remaining issues contained in the SSOC.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for residuals of a snakebite to the left long finger with residual limitation of motion of the left wrist are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for a rating in excess of 20 percent disability rating for compartment syndrome status post fasciotomy and debridement are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for a compensable rating for a scar of the left forearm are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal for a compensable rating for left forearm musculocutaneous nerve damage are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The U.S. Court of Appeals for Veterans Claims (Court) has indicated that the filing of a claim is a voluntary act, and that veterans are as free to withdraw claims as they are to file them.  The Court further held that when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.  Hanson v. Brown, 9 Vet. App. 29 (1996).  In Hanson, the Court also held that in determining whether a claim was withdrawn consideration had to be given as to whether "the veteran was misguided or lacked understanding of the consequences of his actions."  Hanson, 9 Vet. App. at 32.  Similarly, in DeLisio v. Shinseki, 25 Vet. App. 45 (2011), the Court held that, "it is well settled that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Id. at 57.  

In this case, the Veteran submitted a statement received on August 5, 2016 indicating his satisfaction with the appeal and expressly withdrawing all remaining issues listed in the July 2016 SSOC.  The Veteran's attorney later indicated that the Veteran did not wish to withdraw the appeal.  See an August 26, 2016 letter.  The Board has reviewed the evidence in light of the governing laws and regulations and for the reasons explained below, finds that the Veteran's withdrawal is valid.  

The Veteran's signed statement, received on August 5, 2016, contains the title "Appeals Satisfaction Notice" at the top of the page and reads as follows: 

I have received the recent correspondence regarding the decision to grant or more of my issues on appeal.  Based on the decision rendered, I am satisfied and wish to withdraw all remaining issues associated with this appeal.  By signing and submitting this form, I am asking to withdraw all remaining issue(s) contained in my recent Statement of the Case (SOC)/ Supplemental Statement of the Case (SSOC) and ask the regional office of jurisdiction to discontinue further development actions associated with this appeal. 

Instructions printed on the same page informed the Veteran that he should only return the document if he no longer wanted to pursue the remaining items in the SSOC. 

The Veteran's attorney asserts that the Veteran submitted the August 2016 withdrawal without discussing it with her and that he "did not fully appreciate the ramifications of his actions" in withdrawing the appeal.  See Veteran's attorney's August 26, 2016 letter.  There is no statement of record by the Veteran indicating the same, and the Veteran's attorney did not articulate what the Veteran claims to have misunderstood.  

The Board has reviewed the evidence and finds that the Veteran's withdrawal was "explicit, unambiguous, and done with a full understanding of the consequences" in accordance with DeLisio.  In this regard, the Board finds that the "Appeals Satisfaction Notice" was clear that the consequence for filing the withdrawal was that no further action would be taken on the claim.  Moreover, the instructions on the form were clear that the Veteran should not return it unless he longer wanted to pursue his appeal.  For these reasons, the Board finds that the withdrawal was valid.  

Further, the Board finds that the Veteran's withdrawal became effective when received by the AOJ on August 5, 2016.  Under 38 C.F.R. § 20.204, until the appeal is transferred to the Board, a withdrawal is effective when received by the AOJ.  In this case, the Veteran submitted his written withdrawal to the AOJ, prior to recertification to the Board.  Thus, the Board finds that the Veteran's withdrawal became effective when it was received by the AOJ.  

The Board is aware of the fact that, despite the Veteran's withdrawal, the AOJ sent a letter to the Veteran's attorney in September 2016, granting the Veteran's attorney an extension to reply to the July 2016 SSOC.  Additionally, following receipt of the Veteran's attorney's October 2016 brief, the AOJ sent a letter indicating that the Veteran's claims for increased ratings were being handled by the appeals team.  See December 2016 letter.  However, the Veteran's withdrawal of the appeal had already taken effect and, as a matter of law, the appeal was no longer pending and ceased to exist.  38 C.F.R. § 20.204; Hanson, supra.   A "withdrawal of a withdrawal" is not allowed under either the VA regulation, 38 C.F.R. § 20.204, or the Court's jurisprudence.  See Hanson, 9 Vet. App. at 31.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for a rating in excess of 10 percent for residuals of a snakebite to the left long finger with residual limitation of motion of the left wrist is dismissed.

The appeal for a rating in excess of 20 percent disability rating for compartment syndrome status post fasciotomy and debridement is dismissed.

The appeal for a compensable rating for a scar of the left forearm is dismissed.

The appeal for a compensable rating for left forearm musculocutaneous nerve damage is dismissed.



		
V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


